Case 21-60050 Document 1 Filed in TXSB on 05/13/21 Page 1 of 6
                                                          United States Courts
                                                        Southern District of Texas
                                                                 FILED
                                                             May 13, 2021
                                                      Nathan Ochsner, Clerk of Court
Case 21-60050 Document 1 Filed in TXSB on 05/13/21 Page 2 of 6
Case 21-60050 Document 1 Filed in TXSB on 05/13/21 Page 3 of 6
Case 21-60050 Document 1 Filed in TXSB on 05/13/21 Page 4 of 6
Case 21-60050 Document 1 Filed in TXSB on 05/13/21 Page 5 of 6
Case 21-60050 Document 1 Filed in TXSB on 05/13/21 Page 6 of 6
